Citation Nr: 0634344
Decision Date: 11/07/06	Archive Date: 01/31/07

DOCKET NO. 04-11 098                        DATE NOV 07 2006



On appeal from the
Department of Veterans Affairs (V A) Regional Office (RO) in Denver, Colorado

THE ISSUE

Entitlement to a rating higher than 20 percent before April 4, 2002, and a rating higher than 40 percent rating thereafter for a low back disability.

REPRESENTATION

Veteran represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Joseph Horrigan, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active service from February 1944 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2002 rating decision by the RO that increased the evaluation for the veteran's low back disability from noncompensable to 20 percent disabling, effective April 4, 2002. In a January 2005 rating action the RO increased the evaluation for the veteran's low back disability to 40 percent disabling, effective April 15, 2004. The Board granted a motion to advance this case on the docket in October 2006. It is now before the Board for appellate consideration.

REMAND

During VA examinations in May 2002 and April 2004, the veteran reported flare-ups of low back pain, everyone to two weeks that essentially render him bedridden for a day.

Under the revised criteria of 38 C.F.R. § 4.71 (a), Diagnostic Code 5243 provides a 60 percent rating for intervertebral disc syndrome where there are incapacitating episodes over the past 12 months of a total duration of at least six weeks.

Review of the record reveals that the veteran has been receiving ongoing treatment for the low back disability from a private physician, but no clinical records of this treatment subsequent to February 21, 2003, have been obtained.

Under the duty to assist, relevant records must be obtained. 38 C.F.R. § 3.159(c).

In view of the above, further evidentiary development is required. Accordingly, the case is REMANDED for the following action:

- 2 



1. Obtain the records of Eric Ridings, M.D., at the Memorial Hospital at 1400 East Boulder, Colorado Springs, Colorado 80909, since February 21, 2003.

2. After the above is completed, adjudicate the claim. If the benefit sought is denied, provide the veteran a supplemental statement of the case and return the case to the Board.

The veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

	GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the veteran's appeal. 38 C.F.R. § 20.1100(b) (2006).

- 3 



